

115 HR 4670 IH: Education Assistance to Realign New Eligibilities for Dependents Act of 2017
U.S. House of Representatives
2017-12-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4670IN THE HOUSE OF REPRESENTATIVESDecember 18, 2017Mr. Connolly (for himself and Mr. Katko) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide authority for certain members of the Armed Forces
			 to transfer entitlement to Post-9/11 Educational Assistance to their
			 dependents.
	
 1.Short titleThis Act may be cited as the Education Assistance to Realign New Eligibilities for Dependents Act of 2017 or the EARNED Act of 2017. 2.Authority of certain members of the Armed Forces who have served 20 years on active duty to transfer entitlement to Post-9/11 Educational Assistance to their dependents (a)Transfer authorizedSection 3319 of title 38, United States Code, is amended—
 (1)by striking subsection (b) and inserting the following new subsection (b):  (b)Eligible individualsAn individual referred to in subsection (a)—
 (1)is any member of the uniformed services who, at the time of the approval of the individual's request to transfer entitlement to educational assistance under this section, has completed at least—
 (A)six years of service in the Armed Forces and enters into an agreement to serve at least four more years as a member of the uniformed services; or
 (B)the years of service as determined in regulations pursuant to subsection (j); or (2)any member of the uniformed services, or retired member of the uniformed services, who, at the time of the approval of the individual’s request to transfer entitlement to educational assistance under this section has completed at least 20 years of active duty service in the Armed Forces, including at least 90 days of such service after September 10, 2001.; and
 (2)in subsection (f)(1), by inserting described in subsection (b)(1) who is after an individual. (b)Effective dateThe amendments made by this Act shall take effect as if included in the enactment of the Post-9/11 Veterans Educational Assistance Act of 2008 (title V of Public Law 110–252).
			